Opinion issued August 2, 2013.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00550-CV
                            ———————————
                    IN THE INTEREST OF C.F., A CHILD



                    On Appeal from the 314th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-04980J



                          MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal and for

immediate issuance of our mandate. See TEX. R. APP. P. 42.1(a)(1). No opinion has

issued. See TEX. R. APP. P. 42.1(c). Accordingly, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1). We direct the Clerk of the Court to issue

the mandate with the opinion and judgment in this case.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                        2